FILED
                            NOT FOR PUBLICATION                              JUL 07 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES HENRY GREEN,                               No. 14-16249

               Plaintiff - Appellant,            D.C. No. 3:14-cv-00245-RCJ-VPC

 v.
                                                 MEMORANDUM*
ROMEO ARANAS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Nevada state prisoner James Henry Green appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies Cannon’s request for oral argument, set forth in
his opening brief. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s dismissal under 28 U.S.C. § 1915A for failure to

state a claim, Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007), and for an

abuse of discretion the district court’s dismissal of a complaint without leave to

amend, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We vacate

and remand.

      The district court dismissed Green’s original complaint, which it construed

as raising only an Eighth Amendment deliberate indifference claim, without first

providing him with notice of the deficiencies and an opportunity to amend with the

benefit of that notice. The district court did not address Green’s retaliation and

procedural due process claims relating to the discontinuation of medical treatment

of his ichthyosis. Accordingly, we vacate the judgment and remand to the district

court with instructions to address the retaliation and procedural due process claims

and to provide Green with an opportunity to amend his deliberate indifference

claim. See Weilburg, 488 F.3d at 1205 (“Dismissal of a pro se complaint without

leave to amend is proper only if it is absolutely clear that the deficiencies of the

complaint could not be cured by amendment.” (citation and internal quotation

marks omitted)); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)

(“[B]efore dismissing a pro se complaint the district court must provide the litigant




                                            2                                    14-16249
with notice of the deficiencies in his complaint in order to ensure that the litigant

uses the opportunity to amend effectively.”).

      VACATED and REMANDED.




                                           3                                     14-16249